DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Stein on February 17, 2021.

3. Claims 1,2,5,8,9,10,13,14,15,16,17,18,19 and 20 should be replaced as follows.

Claim 1. A method, comprising:
 	generating, by a device, first random data and second random data; 
determining, by the device, at least two pieces of reference data, wherein any two of the at least two pieces of reference data meet the following condition: 
one piece of reference data (X1, X2, Y1, Y2)T  is different from the other piece in the any two pieces of reference data, (X3, X4, Y3, Y4)T   and a matrix                         
                            
                                
                                    
                                        [
                                        X
                                        1
                                    
                                    
                                        X
                                        2
                                    
                                    
                                        Y
                                        1
                                    
                                    
                                        Y
                                        2
                                    
                                
                                
                                    
                                        X
                                        2
                                    
                                    
                                        -
                                        X
                                        1
                                    
                                    
                                        Y
                                        2
                                    
                                    
                                        -
                                        Y
                                        1
                                    
                                
                                
                                    
                                        X
                                        3
                                    
                                    
                                        X
                                        4
                                    
                                    
                                        Y
                                        3
                                    
                                    
                                        Y
                                        4
                                    
                                
                                
                                    
                                        X
                                        4
                                    
                                    
                                        -
                                        X
                                        3
                                    
                                    
                                        Y
                                        4
                                    
                                    
                                        -
                                        Y
                                        3
                                    
                                
                            
                        
                    ] constituted by the (X1, X2, Y1, Y2)T  and the (X3, X4, Y3, Y4)T  and is a full-rank matrix; 
generating, by the device, a modulation signal based on the first random data, the second random data, and the at least two pieces of reference data; 
modulating, by the device, a component in a first polarization direction and a component in a second polarization, direction of a first laser signal by using the modulation signal, to obtain a second laser signal, wherein the first polarization direction and the second polarization direction are perpendicular to each other, and the second laser signal comprises a quantum light and a reference light, wherein 
each calculation period in the second laser signal comprises one group of quantum lights and two groups of reference lights, the one group of quantum lights is loaded with the first random data in the first polarization direction, and the one group of quantum lights is loaded with the second random data in the second polarization direction; a first group of reference lights in the two groups of reference lights is loaded with [X1 ] X1 on an x component in the first polarization direction, the first group of reference lights is loaded [X2 ] X2  with on a p component in the first polarization direction, the first group of reference lights is loaded with [Y1 ] Y1  on an x component in the second polarization direction, and the first group of reference lights is loaded with  [Y2 ] Y2 a p component in the second polarization direction; and a second group of reference lights in the two groups of reference lights is loaded with [X3 ] X3 on the x component in the first [X4 ] X4  on the p component in the first polarization direction, the second group of reference lights is loaded with [Y3 ] Y3  on the x component in the second polarization direction, and the second group of reference lights is loaded with [Y4 ] Y4 on the p component in the second polarization direction; and 
sending, by the device, the second laser signal.

Claim 2. The method according to claim 1, wherein a quantity of modulation signals is [2] two (2), and the modulating, by the device, the first laser signal by using the modulation signal, to obtain the second laser signal comprises: 
modulating, by the device, the component light in the first polarization direction by using a first modulation signal of the two modulation signals, and modulating the component light in the second polarization direction by using a second modulation signal of the two modulation signals; 
performing, by the device, 90° polarization rotation on the modulated component light in the first polarization direction;
 delaying, by the device, the modulated component light in the second polarization direction, so that the modulated component light in the first polarization direction overlaps with the modulated component light in the second polarization direction in time domain; and 
performing, by the device, beam combination on the component light in the first polarization direction that is obtained after the 90° polarization rotation and the 

Claim 5. A method, comprising:
 receiving, by a device, a second laser signal, wherein the second laser signal comprises a quantum light and a reference light; 
performing, by the device, coherent detection on the second laser signal, to obtain third random data and fourth random data from the quantum light and obtain detection data from the reference light; 
obtaining, by the device, reference data of the reference light; and 
calculating, by the device, a first correction parameter based on the reference data of the reference light and the detection data, wherein
 one group of quantum lights and two groups of reference lights in the second laser signal constitute one calculation period, reference data  (X1, X2, Y1, Y2)T of a first group of reference lights in the two groups of reference lights is different from reference data (X3, X4, Y3, Y4)T of a second group of reference lights in the two groups of reference lights, and a matrix             
                
                    
                        
                            [
                            X
                            1
                        
                        
                            X
                            2
                        
                        
                            Y
                            1
                        
                        
                            Y
                            2
                        
                    
                    
                        
                            X
                            2
                        
                        
                            -
                            X
                            1
                        
                        
                            Y
                            2
                        
                        
                            -
                            Y
                            1
                        
                    
                    
                        
                            X
                            3
                        
                        
                            X
                            4
                        
                        
                            Y
                            3
                        
                        
                            Y
                            4
                        
                    
                    
                        
                            X
                            4
                        
                        
                            -
                            X
                            3
                        
                        
                            Y
                            4
                        
                        
                            -
                            Y
                            3
                        
                    
                
            
        ]  is a full-rank matrix; [X1 ] X1  is reference data with which the first group of reference lights is loaded on an x component in a first polarization direction [X2 ] X2  is reference data with which the first group of reference lights is loaded on a p component in the first polarization direction, [Y1 ] Y1 is reference data with which the first group of reference lights is loaded on an x component a second polarization direction, and [Y2 ] Y2  is reference data with which the first group of [X3 ] X3  is reference data with which the second group of reference lights is loaded on the x component in the first polarization direction,  [X4 ] X4 is reference data with which the second group of reference lights is loaded on the p component in the first polarization direction, [Y3 ] Y3  is reference data with which the second group of reference lights is loaded on the x component in the second polarization direction, and [Y4 ] Y4 is reference data with which the second group of reference lights is loaded on the p component in the second polarization direction.

Claim 8. A device, comprising: 
 a random number generator configured to: 
generate first random data and second random data, 
determine at least two pieces of reference data, wherein any two of the at least two pieces of reference data meet fee following condition: 
one piece of reference data (X1, X2, Y1, Y2)T   is different from the other piece in the any two pieces of reference data (X3, X4, Y3, Y4)T   and a matrix             
                
                    
                        
                            [
                            X
                            1
                        
                        
                            X
                            2
                        
                        
                            Y
                            1
                        
                        
                            Y
                            2
                        
                    
                    
                        
                            X
                            2
                        
                        
                            -
                            X
                            1
                        
                        
                            Y
                            2
                        
                        
                            -
                            Y
                            1
                        
                    
                    
                        
                            X
                            3
                        
                        
                            X
                            4
                        
                        
                            Y
                            3
                        
                        
                            Y
                            4
                        
                    
                    
                        
                            X
                            4
                        
                        
                            -
                            X
                            3
                        
                        
                            Y
                            4
                        
                        
                            -
                            Y
                            3
                        
                    
                
            
        ] constituted by the (X1, X2, Y1, Y2)T  and the (X3, X4, Y3, Y4)T  is a full-rank matrix, and 
generate a modulation signal based on the first random data, the second random data, and the at least two pieces of reference data;
 a  modulator, configured to modulate a component in a first polarization direction and a component in a second polarization direction of a first laser  random number generator to obtain a second laser signal, wherein the first polarization direction and the second polarization direction are perpendicular to each other, and fee second laser signal comprises a quantum light and a reference light, wherein 
each calculation period in the second laser signal comprises one group of quantum lights and two groups of reference lights, a component of the group of quantum lights in the first polarization direction is the first random data, and a component of the group of quantum lights in the second polarization direction is the second random data; an x component of a first group of reference lights in the two groups of reference lights in the first polarization direction is [X1 ] X1 , a p component of the first group of reference lights in the first polarization direction is, [X2 ] X2  an x component of the first group of reference lights in the second polarization direction is  [Y1 ] Y1 , and a p component of the first group of reference lights in the second polarization direction is [Y2 ] Y2 ; and an x component of a second group of reference lights in the two groups of reference lights in the first polarization direction is [X3 ] X3  , a p component of the second group of reference lights in the first polarization direction is [X4 ] X4  an x component of the second group of reference lights in the second polarization direction is [Y3 ] Y3, and a p component of the second group of reference lights in the second polarization direction is [Y4] Y4  ; and
 a  communications interface, configured to send the second laser signal.


Claim 9. The device according to claim 8, wherein a quantity of modulation signals is [2] two (2), and the  modulator ,to modulate a first laser signal by using the modulation signal, to obtain [a] the second laser signal, is configured to: 
split the first laser signal into the component light in the first polarization direction and the component light in the second polarization direction;
 modulate the component light in the first polarization direction by using a first modulation signal of the two modulation signals, and modulate the component light in the second polarization direction by using a second modulation signal of the two modulation signals; 
perform 90° polarization rotation on the modulated component light in the first polarization direction; 
delay the modulated component light in the second polarization direction, so that the modulated component light in the first polarization direction overlaps with the modulated component light In the second polarization direction in time domain; and
 perform beam combination on the component light in the first polarization direction that is obtained after the 90° polarization rotation and the delayed component light in the second polarization direction, to obtain the second laser signal.

Claim 10. The device according to claim 8, wherein the  random number generator, to generate the modulation signal based on the first random data, the second random data, and the at least two pieces of reference data, is configured to:

permute and combine the first random data, the second random data, and the at least two pieces of reference data according to the combination mode, to generate the modulation signal.

Claim 13. The device according to claim 8, wherein the device further comprises a  another communications interface and a  a processor;
the  another communications interface is configured to receive a first correction parameter sent by another device; and
the  processor is configured to perform data correction on the first random data and the second random data based on the first correction parameter received by the  another communications interface.

Claim 14. The device according to claim 8, wherein the device further comprises a processor , wherein the processor is configured to;
 to obtain a second correction parameter; and
 to perform data correction on the first random data and the second random data based on the second correction parameter obtained by the  processor.

Claim 15. A device, comprising:
 	a  communications interface, configured to receive a second laser signal, wherein the second laser signal comprises a quantum light and a reference fight; 
a  detector ,configured to perform coherent detection on the second laser signal received by the  communications interface , to obtain third random data and fourth random data from the quantum light and obtain detection data from the reference light; and  
 a processor configured to :
obtain reference data of the reference light; and 
 calculate a first correction parameter based on the reference data of the reference light that is obtained by the obtaining unit and the detection data, detected by the  detector , wherein 
one group of quantum lights and two groups of reference lights in the second laser signal constitute one calculation period, reference data (X1, X2, Y1, Y2)T of a first group of reference lights in the two groups of reference lights is different from reference data (X3, X4, Y3, Y4)T of a second group of reference lights in the two groups of reference lights, and a matrix is             
                
                    
                        
                            [
                            X
                            1
                        
                        
                            X
                            2
                        
                        
                            Y
                            1
                        
                        
                            Y
                            2
                        
                    
                    
                        
                            X
                            2
                        
                        
                            -
                            X
                            1
                        
                        
                            Y
                            2
                        
                        
                            -
                            Y
                            1
                        
                    
                    
                        
                            X
                            3
                        
                        
                            X
                            4
                        
                        
                            Y
                            3
                        
                        
                            Y
                            4
                        
                    
                    
                        
                            X
                            4
                        
                        
                            -
                            X
                            3
                        
                        
                            Y
                            4
                        
                        
                            -
                            Y
                            3
                        
                    
                
            
        ]  is a full-rank matrix; [X1 ] X1 is reference data with which the first group of reference lights is loaded on an x component in a first polarization direction,[X2 ] X2  is [Y1 ] Y1  is reference data with which the first group of reference lights is loaded on an x component in a second polarization direction, and [Y2 ] Y2 is reference data with which the first group of reference lights is loaded on a p component in the second polarization direction; and [X3 ] X3  is reference data with which the second group of reference lights is loaded on the x component in the first polarization direction,  [X4 ] X4  is reference data with which the second group of reference lights is loaded on the p component in the first polarization direction, [Y3 ] Y3  is reference data with which the second group of reference lights is loaded on the x component in the second polarization direction, and  [Y4] Y4  is reference data with which the second group of reference lights is loaded on the p component in the second polarization direction.

Claim 16. The device according to claim 15, wherein the detection data comprises a first part of detection data and a second part of detection data, and the  detector, to perform coherent detection on the second laser signal, to obtain third random data and fourth random data from the quantum light and obtain detection data from the reference light, is configured to:
split the second laser signal into a first optical signal and a second optical signal;
perform coherent detection on the first optical signal in a first coherent detection manner, to obtain the first part of detection data from a reference light in the first optical 
perform coherent detection on the second optical signal in a second coherent detection manner, to obtain the second part of data detection from a reference light in the second optical signal. 

Claim 17. The device according to claim 15, wherein the device further comprises: 
[a] another  communications interface, configured to: after the  processor calculates the first correction parameter based on the reference data of the reference light and the detection data, send, to another device, the first correction parameter calculated by the  processor.

Claim 18. The device according to claim 15, wherein 
the  processor is configured to: after  calculating the first correction parameter based on the reference data of the reference light and the detection data, perform data correction on the third random data and the fourth random data based on the first correction parameter calculated by the  processor.

Claim 19. The device according to claim 17, wherein  the processor is configured to;
 obtain a second correction parameter after the  detector obtains the third random data and the fourth random data; and
 perform data correction on the third random data and the fourth random data based on the second correction parameter obtained by the  processor.

Claim 20. The device according to claim 17, wherein the processor is configured to;
 obtain a second correction parameter after the  processor calculates the first correction parameter based on the reference data of the reference light and the detection data; and
 perform data correction on the third random data and the fourth random data based on the first correction parameter calculated by the  processor and the second correction parameter obtained by the  processor.




Reasons for Allowance
4. Claims 1-20 are allowed.

5. The following is an Examiner’s reason for allowance.

6. Regarding claims 1 (method) and 8 (apparatus) the closest prior art is Wang et al (US 2018/0294961). Regarding claim 1, Wang discloses a method, comprising: generating, by a device, first random data and second random data; (a first quantum random number generator 199 and a second quantum random number generator 900, see figure 8;( equivalent to Applicant’s figure 4)  determining, by the device, at least two pieces of reference data, wherein any two of the at least two pieces of reference data meet the following condition:  one piece of reference data (X1, X2, Y1, Y2)T  is different from the other piece in the any two pieces of reference data, (X3, X4, Y3, Y4)T;  (a pulse generator 101 for generating reference data , see figure 8, (equivalent to Applicant’s figure 4); generate a modulation signal based on the first random data, the second random data, and the at least two pieces of reference data; ;(amplitude modulator 3 and phase modulator 11 for generating the modulation signal based on first and second random number generators and pulse generator 101 , see figure 8; (Equivalent to Applicant’s figure 4)  a modulator, configured to modulate a component in a first polarization direction and a component in a second polarization direction of a first laser signal by using the modulation signal generated by the random number generator to obtain a second laser signal,(modulator 3 for modulating the optical signal generated by the fiber laser 99 by using the modulation signal generated by the first random number generator 199, see figure 8; (Equivalent to Applicant’s figure 4)  wherein the first polarization direction and the second polarization direction are perpendicular to each other,(polarization controller 74 receiving the signal with X and Y polarization, see figure 8; (Equivalent to Applicant’s figure 4) and the second laser signal comprises a quantum light and a reference light, wherein sending, by the device, the second laser signal ;(optical fiber 6 transmitting the laser signal generated by the modulator 3 and pulse generator 101 and first random number generator, see figure 8; (Equivalent to Applicant’s figure 4).


    PNG
    media_image1.png
    495
    863
    media_image1.png
    Greyscale



            
                
                    
                        
                            [
                            X
                            1
                        
                        
                            X
                            2
                        
                        
                            Y
                            1
                        
                        
                            Y
                            2
                        
                    
                    
                        
                            X
                            2
                        
                        
                            -
                            X
                            1
                        
                        
                            Y
                            2
                        
                        
                            -
                            Y
                            1
                        
                    
                    
                        
                            X
                            3
                        
                        
                            X
                            4
                        
                        
                            Y
                            3
                        
                        
                            Y
                            4
                        
                    
                    
                        
                            X
                            4
                        
                        
                            -
                            X
                            3
                        
                        
                            Y
                            4
                        
                        
                            -
                            Y
                            3
                        
                    
                
            
        ] constituted by the (X1, X2, Y1, Y2)T  and the (X3, X4, Y3, Y4)T and is a full-rank matrix;  each calculation period in the second laser signal comprises one group of quantum lights and two groups of reference lights, the one group of quantum lights is loaded with the first random data in the first polarization direction, and the one group of quantum lights is loaded with the second random data in the second polarization direction; a first group of reference lights in the two groups of reference lights is loaded with X1 on an x component in the first polarization direction, the first group of reference lights is loaded X2  with on a p component in the first polarization direction, the first group of reference lights is loaded with  Y1  on an x component in the second polarization direction, and the first group of reference lights is loaded with  Y2 a p component in the second polarization direction; and a second group of reference lights in the two groups of reference lights is loaded with X3 on the x component in the first polarization direction, the second group of reference lights is loaded with  X4  on the p component in the first polarization direction, the second group of reference lights is loaded with Y3  on the x component in the second polarization direction, and the second group of reference lights is loaded with Y4 on the p component in the second polarization direction.

However regarding claim 8, the prior art of record fails to disclose a matrix             
                
                    
                        
                            [
                            X
                            1
                        
                        
                            X
                            2
                        
                        
                            Y
                            1
                        
                        
                            Y
                            2
                        
                    
                    
                        
                            X
                            2
                        
                        
                            -
                            X
                            1
                        
                        
                            Y
                            2
                        
                        
                            -
                            Y
                            1
                        
                    
                    
                        
                            X
                            3
                        
                        
                            X
                            4
                        
                        
                            Y
                            3
                        
                        
                            Y
                            4
                        
                    
                    
                        
                            X
                            4
                        
                        
                            -
                            X
                            3
                        
                        
                            Y
                            4
                        
                        
                            -
                            Y
                            3
                        
                    
                
            
        ] constituted by the (X1, X2, Y1, Y2)T  and the (X3, X4, Y3, Y4)T  is a full-  each calculation period in the second laser signal comprises one group of quantum lights and two groups of reference lights, a component of the group of quantum lights in the first polarization direction is the first random data, and a component of the group of quantum lights in the second polarization direction is the second random data; an x component of a first group of reference lights in the two groups of reference lights in the first polarization direction is  X1 , a p component of the first group of reference lights in the first polarization direction is,  X2  an x component of the first group of reference lights in the second polarization direction is   Y1 , and a p component of the first group of reference lights in the second polarization direction is  Y2 ; and an x component of a second group of reference lights in the two groups of reference lights in the first polarization direction is  X3  , a p component of the second group of reference lights in the first polarization direction is X4  an x component of the second group of reference lights in the second polarization direction is  Y3, and a p component of the second group of reference lights in the second polarization direction is Y4 . 

 7. Regarding claims 5 (method) and 15 (apparatus) the closest prior art is Wang et al (US 2018/0294961). Regarding claim 5, Wang discloses a method, comprising: receiving, by a device, a second laser signal, (homodyne detector 1202 receiving laser signal from the transmission apparatus, see 8 ;( Equivalent to Applicant’s figure 4) wherein the second laser signal comprises a quantum light and a reference light; the laser signal generated by the modulator 3 and pulse generator 101 and first random number generator, see figure 8; (Equivalent to Applicant’s figure 4).
(measurement apparatus 12 receiving the separated reference and the signal and further generates a feedback voltage to detected the corresponding fluctuation, see paragraph 46 and figure 8; (Equivalent to Applicant’s figure 4) wherein reference data  (X1, X2, Y1, Y2)T of a first group of reference lights in the two groups of reference lights is different from reference data (X3, X4, Y3, Y4)T of a second group of reference lights in the two groups of reference lights, (a pulse generator 101 for generating reference data , see figure 8, (equivalent to Applicant’s figure 4).

However regarding claim 5, the prior art of record fails to disclose performing, by the device, coherent detection on the second laser signal, to obtain third random data and fourth random data from the quantum light and obtain detection data from the reference light; one group of quantum lights and two groups of reference lights in the second laser signal constitute one calculation period, and a matrix             
                
                    
                        
                            [
                            X
                            1
                        
                        
                            X
                            2
                        
                        
                            Y
                            1
                        
                        
                            Y
                            2
                        
                    
                    
                        
                            X
                            2
                        
                        
                            -
                            X
                            1
                        
                        
                            Y
                            2
                        
                        
                            -
                            Y
                            1
                        
                    
                    
                        
                            X
                            3
                        
                        
                            X
                            4
                        
                        
                            Y
                            3
                        
                        
                            Y
                            4
                        
                    
                    
                        
                            X
                            4
                        
                        
                            -
                            X
                            3
                        
                        
                            Y
                            4
                        
                        
                            -
                            Y
                            3
                        
                    
                
            
        ]  is a full-rank matrix; X1  is reference data with which the first group of reference lights is loaded on an x component in a first polarization direction X2  is reference data with which the first group of reference lights is loaded on a p component in the first polarization direction, Y1 is reference data with which the first group of reference lights is loaded on an x component a second polarization direction, and [Y2 ] Y2  is reference data with which the first group of reference lights is loaded on a p component in the second polarization 3  is reference data with which the second group of reference lights is loaded on the x component in the first polarization direction,  X4 is reference data with which the second group of reference lights is loaded on the p component in the first polarization direction, Y3  is reference data with which the second group of reference lights is loaded on the x component in the second polarization direction, and Y4 is reference data with which the second group of reference lights is loaded on the p component in the second polarization direction.

However regarding claim 15, the prior art of record fails to disclose detector ,configured to perform coherent detection on the second laser signal received by the communications interface , to obtain third random data and fourth random data from the quantum light and obtain detection data from the reference light; and  a matrix is             
                
                    
                        
                            [
                            X
                            1
                        
                        
                            X
                            2
                        
                        
                            Y
                            1
                        
                        
                            Y
                            2
                        
                    
                    
                        
                            X
                            2
                        
                        
                            -
                            X
                            1
                        
                        
                            Y
                            2
                        
                        
                            -
                            Y
                            1
                        
                    
                    
                        
                            X
                            3
                        
                        
                            X
                            4
                        
                        
                            Y
                            3
                        
                        
                            Y
                            4
                        
                    
                    
                        
                            X
                            4
                        
                        
                            -
                            X
                            3
                        
                        
                            Y
                            4
                        
                        
                            -
                            Y
                            3
                        
                    
                
            
        ]  is a full-rank matrix;  X1 is reference data with which the first group of reference lights is loaded on an x component in a first polarization direction,X2  is reference data with which the first group of reference lights is loaded on a p component in the first polarization direction, Y1  is reference data with which the first group of reference lights is loaded on an x component in a second polarization direction, and  Y2 is reference data with which the first group of reference lights is loaded on a p component in the second polarization direction; and X3  is reference data with which the second group of reference lights is loaded on the x component in the first polarization direction,  X4  is reference data with which the second group of reference lights is loaded on the p component in the first polarization direction, Y3  is reference data with which the 4  is reference data with which the second group of reference lights is loaded on the p component in the second polarization direction.


The Examiner found no suggestion or motivation to combine similar teachings from prior
art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue and to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.

Conclusion

8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

a. Soh et al (US 9553677) discloses an apparatus for continuous variable quantum key distribution without transmitting a transmitter’s local oscillator, see figure 1.


    PNG
    media_image2.png
    554
    755
    media_image2.png
    Greyscale


b. Lodewyck et al (US 2009/0268901) discloses an apparatus for generating continuous variable quantum key distribution by randomly choosing the phase and amplitude of each coherent light pulse of a signal to provide a coherent state, see figure 1.



    PNG
    media_image3.png
    337
    733
    media_image3.png
    Greyscale


c. Yeh et al (US 2011/0317836) discloses an apparatus for generating quantum key by mapping one pair of quantum key equipment with another pair of quantum key equipment, see figure 2.


    PNG
    media_image4.png
    371
    591
    media_image4.png
    Greyscale


d. Liu et al (Continuous variable quantum key distribution under strong channel polarization disturbance – 2020 attached) discloses the effect of the state of polarization fluctuations on the continuous variable quantum key distribution system, see figure 1.


    PNG
    media_image5.png
    353
    1120
    media_image5.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636